UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CAISY FRANK,

                                     Plaintiff,

              v.                                                       9:18-CV-1047
                                                                       (GTS/DJS)


STATE OF NEW YORK DEPARTMENT
OF CORRECTIONS AND COMMUNITY
SUPERVISION,

                                     Defendant.


APPEARANCES:

CAISY FRANK
14-A-4584
Plaintiff, pro se
Cape Vincent Correctional Facility
Rte. 12E
PO Box 739
Cape Vincent, NY 13618


GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Caisy Frank commenced this action by filing a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with a motion for appointment of

counsel and an application for leave to proceed in forma pauperis. Dkt. No. 1 ("Compl.");

Dkt. No. 4 ("Motion for Counsel"); Dkt. No. 6 ("IFP Application"). By Decision and Order of

this Court filed October 18, 2018, plaintiff's IFP Application was granted, but following review
of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), the Court

found that the complaint was subject to dismissal for failure to state a claim upon which relief

may be granted. Dkt. No. 10 (the "October 2018 Order").1 In light of his pro se status,

plaintiff was afforded an opportunity to submit an amended complaint. Id. Presently before

this Court is plaintiff's amended complaint. Dkt. No. 18 ("Am. Compl.").

II.     DISCUSSION

        A.      The Complaint and October 2018 Order

        In his original complaint, plaintiff asserted claims based on events that allegedly

occurred in August 2016, while he was in the custody of the New York State Department of

Corrections and Community Supervision ("DOCCS") at Franklin Correctional Facility

("Franklin C.F."). See generally Compl. Plaintiff alleged that various corrections officials

failed to properly address and treat his hand injury, causing him unnecessary pain and

suffering. Id. at 5, 13-14. Plaintiff named only DOCCS as a defendant. Id. at 1-3.

        The complaint was construed to assert a violation of plaintiff's rights under the Eighth

Amendment to the United States Constitution. See October 2018 Order at 5.

        Following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.

§ 1915A(b), plaintiff's claims against DOCCS were dismissed with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) as barred by the Eleventh Amendment.

See October 2018 Order at 7, 9-10.




        1
          Based on the Court's decision preliminarily dismissing the complaint, plaintiff's Motion
for Counsel was denied as moot. See October 2018 Order at 9-10.

                                                         2
       B.     Summary of the Amended Complaint

       Because plaintiff is proceeding in forma pauperis and is an inmate suing government

employees, his amended complaint must be reviewed in accordance with 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the dismissal of a

pleading for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) was discussed at length in the October 2018 Order and it will not be restated in this

Decision and Order. See October 2018 Order at 2-4.

       Plaintiff's amended complaint contains additional allegations regarding alleged medical

indifference associated with his hand injury, and names the following five individuals as

defendants: (1) Corrections Sergeant John Doe #1; (2) Corrections Officer John Doe #2; (3)

Corrections Officer John Doe #3; (4) Nurse Jane Doe #1; and (5) Medical Provider Jane Doe

#2. See generally, Am. Compl. The following facts are set forth as alleged by plaintiff in his

amended complaint.

       On August 16, 2016, at approximately 7:30 a.m., plaintiff was involved in an altercation

with another inmate. Am. Compl. at 4. Following the incident, at approximately 8:00 a.m.,

plaintiff was escorted to the facility hospital for "medical evaluation and treatment." Id. Upon

arriving at the hospital, plaintiff was examined by defendant Nurse Jane Doe #1 in the

presence of defendants Corrections Sergeant John Doe #1 and Corrections Officer John Doe

#2. Id. "Photos were . . . taken of various areas of [plaintiff's] entire body[.]" Id. Plaintiff

"complained of pain and swelling in [his] left hand, [but] no photos were taken of [it]." Id.

Nurse Jane Doe #1 told plaintiff that the pain and swelling in his left hand was "due to the

incident" and it was "more than likely" that his hand was "just bruised." Id.




                                                  3
       Following Nurse Jane Doe #1's examination, plaintiff was returned to his dorm area.

Am. Compl. at 4. Upon returning to his dorm area, plaintiff was directed to pack his personal

property and then moved to a new dorm area. Id.

       Upon arriving at the new dorm area, plaintiff was told by defendant John Doe #3 that

he was "assigned to a top bunk bed cube location." Am. Compl. at 4. Plaintiff notified

defendant John Doe #3 that his left hand was swollen to "approximately twice the normal

size" and, as a result, "moving into a top bunk bed location would be difficult and dangerous."

Id. Plaintiff also informed defendant John Doe #3 that his hand had been swollen to the

same approximate size since he was examined in the facility hospital and, as a result, he

requested further medical attention. Id. Defendant John Doe #3 denied plaintiff's request to

be returned to the facility hospital because plaintiff's request was "not of an 'emergency

situation,'" and therefore did not warrant emergency sick call. Id. at 5.

       Once defendant John Doe #3's shift ended, plaintiff requested emergency sick call

from the newly assigned dorm area corrections officer. Am. Compl. at 5. Shortly thereafter,

plaintiff was taken back to the facility hospital where he was "examined and treated" by a

nurse at approximately 4:00 p.m. Id. Plaintiff received Ibuprofen, a bag of ice, and an ACE

bandage, and was told that his name was placed on a list for an X-ray. Id. The treating

nurse also advised plaintiff that "only a doctor" could issue him a bottom bunk pass, and no

doctor was on duty at that time. Id.

       On August 18, 2016, plaintiff was "seen by an X-ray technician," who expressed her

opinion that plaintiff's hand was broken before taking the X-ray. Am. Compl. at 5. Plaintiff

then received an X-ray, which "confirmed what the technician had stated[.]" Id. That same

day, plaintiff's left hand was photographed, "screened and treated" by a doctor, and placed in

a soft cast. Id. The next day, plaintiff was "taken to be seen by an orthopedic specialist." Id.

                                                4
          On September 8, 2016, plaintiff was taken to an outside facility for another X-ray of his

left hand. Am. Compl. at 5. On an unidentified date prior to plaintiff receiving this X-ray,

plaintiff contacted defendant Jane Doe #2, a "medical provider" at the facility hospital, to

advise that he had "a Court trip to the State of New Jersey coming up" and that he was

concerned with traveling in handcuffs and shackles because his left hand was not healed. Id.

at 5-6.

          The X-ray taken on September 8, 2016, showed that plaintiff's left hand remained

broken. Am. Compl. at 6. Nonetheless, defendant Jane Doe #2 medically cleared plaintiff for

his court trip in full metal restraints and shackling. Id.

          "Due to the lack of immediate attention and treatment to the injury to [plaintiff's] left

hand on . . . August 16, 2016, [plaintiff's] injury became worse and the treatment eventually

received following the injury date did not alleviate and/or lessen the condition of [his] left

hand." Am. Compl. at 6. "Plaintiff still experiences pain [in his left hand, and his] left hand

knuckle is pushed backwards on the hand and rubs up against the knuckle of the pinky

finger." Id. at 8.

          Liberally construed, the amended complaint asserts Eighth Amendment medical

indifference claims against the named defendants.2


          2
           Plaintiff also asserts a Fourteenth Amendment due process claim. See Am. Compl. at 7. Plaintiff does
not specify whether he is claiming a procedural due process violation or a substantive due process violation.
However, he does not allege that he was deprived of any specific procedural protections and, therefore, the court
presumes he is claiming a violation of substantive due process based on access to medical care. "Where a
particular Amendment 'provides an explicit textual source of constitutional protection' against a particular sort of
government behavior, 'that Amendment, not the more generalized notion of substantive due process, must be
the guide for analyzing [the] claim[ ].'" Albright v. Oliver, 510 U.S. 266, 273 (1994) (plurality opinion) (quoting
Graham v. Connor, 490 U.S. 386, 395 (1989)). The Eighth Amendment protects against cruel and unusual
punishment, which includes deliberate indifference to a prisoner's medical needs. See Phelps v. Kapnolas, 308
F.3d 180, 185 (2d Cir. 2002) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Because plaintiff's
Fourteenth Amendment claim is based on the same facts as his Eighth Amendment claim, it is dismissed without
further analysis from the Court.

                                                         5
       For a more complete statement of plaintiff's claims, reference is made to the amended

complaint.

       C.     Analysis

       Claims that prison officials have intentionally disregarded an inmate's medical needs

fall under the umbrella of protection from the imposition of cruel and unusual punishment

afforded by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 102, 104 (1976). The

Eighth Amendment prohibits punishment that involves the "unnecessary and wanton infliction

of pain" and is incompatible with "the evolving standards of decency that mark the progress of

a maturing society." Id.; see also Whitley v. Albers, 475 U.S. 312, 319 (1986) (citing, inter

alia, Estelle). While the Eighth Amendment does not mandate comfortable prisons, neither

does it tolerate inhumane treatment of those in confinement. Farmer, 511 U.S. at 832 (citing

Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

       "In order to establish an Eighth Amendment claim arising out of inadequate medical

care, a prisoner must prove 'deliberate indifference to [his] serious medical needs.'" Chance

v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Estelle, 429 U.S. at 104). "First, the

alleged deprivation must be, in objective terms, sufficiently serious." Chance, 143 F.3d at

702 (internal quotation marks and citations omitted). Addressing the objective element, to

prevail a plaintiff must demonstrate a violation sufficiently serious by objective terms, "in the

sense that a condition of urgency, one that may produce death, degeneration, or extreme

pain exists." Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). "Second, the defendant

must act with a sufficiently culpable state of mind," Chance, 143 F.3d at 702 (internal

quotation marks and citations omitted); that is, the plaintiff must demonstrate that the

defendant "kn[ew] of and disregard[ed] an excessive risk to inmate health or safety." Farmer,

                                                6
511 U.S. at 837; see also Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir. 1999) (With respect

to the subjective element, a plaintiff must also demonstrate that defendant had "the

necessary level of culpability, shown by actions characterized by 'wantonness.'").

       Where the basis for a prisoner's Eighth Amendment claim is a delay in the provision of

medical treatment, "it is appropriate to focus on the challenged delay or interruption in

treatment rather than the prisoner's underlying medical condition alone in analyzing whether

the alleged deprivation" is sufficiently serious. Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir.

2003) (emphasis in original); see also Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006).

"The [presence] of adverse medical effects or demonstrable physical injury is one . . . factor

that may be used to gauge the severity of the medical need at issue." Smith, 316 F.3d at

187. With respect to the subjective element, a delay in providing necessary medical care

may constitute deliberate indifference when the delay occurred "as a form of punishment[,]

ignored a life-threatening and fast degenerating condition . . . or delayed major surgery[.]"

Freeman v. Strack, No. 99-CV-9878, 2000 WL 1459782, at *6 (S.D.N.Y. Sep. 29, 2000)

(quoting Demata v. New York State Corr. Dep't of Health Servs., 198 F.3d 233 (2d Cir. 1999).

              1. John Doe #1 and John Doe #2

       Plaintiff's claims against John Doe #1 and John Doe #2 appear to be based on their

presence in the facility hospital during Nurse Jane Doe #1's examination of plaintiff

immediately following his altercation with another inmate, which examination plaintiff claims

was inadequate. There are no allegations in the amended complaint that would support the

requisite scienter element necessary to establish a deliberate indifference claim against

defendants John Doe #1 or John Doe #2. Plaintiff does not allege that either of these

defendants had any medical training, or reason to question the medical judgment of

                                                7
defendant Jane Doe #1 and her treatment of plaintiff. Plaintiff also does not allege that either

of these defendants were otherwise personally involved in rendering medical treatment to

plaintiff. Under these circumstances, plaintiff's medical indifference claims against

defendants John Doe #1 and John Doe #2 are facially deficient. See Nix v. Lester, No. 9:16-

CV-0828 (FJS/TWD), 2017 WL 3610576, at *8 (N.D.N.Y. Aug. 4, 2017) (recommending

dismissal of medical indifference claim against two corrections officers who were present

during allegedly inadequate medical evaluation, noting that these officers, as "non-medical

professionals, were entitled to rely on the opinion of medical staff"), report and

recommendation adopted sub nom. Nix v. Doe, 2017 WL 3601239 (N.D.N.Y. Aug. 21, 2017);

Butler v. Smith, No. 9:07-CV-0431 (FJS/DEP), 2008 WL 4186338, at *1, *6 (N.D.N.Y. Sept.

10, 2008) (dismissing medical indifference claim against corrections sergeant who was

present during allegedly inadequate evaluation of plaintiff by medical staff where there were

no allegations that corrections sergeant "had any medical training, . . . [or] had any other

reason to question the judgment of those medical staff members and their treatment of

plaintiff"); Blaylock v. Borden, 547 F. Supp. 2d 305, 314 (S.D.N.Y. 2008) (dismissing medical

indifference claims against corrections officers who escorted plaintiff to infirmary for treatment

since they were not medical personnel or in charge of deciding plaintiff's treatment); Joyner v.

Greiner, 195 F. Supp. 2d 500, 506 (S.D.N.Y. 2002) ("[A] prison administrator is permitted to

rely upon and be guided by the opinions of medical personnel concerning the proper course

of treatment administered to prisoners, and cannot be held to have been 'personally involved'

if he does so.").

       Accordingly, plaintiff's Eighth Amendment claims against defendants John Doe #1 and

John Doe #2 are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)

for failure to state a claim upon which relief may be granted.

                                                8
              2. Jane Doe #1

       Plaintiff alleges that within one half hour of his involvement in an altercation, he was

examined by defendant Jane Doe #1. Am. Compl. at 4. Plaintiff further alleges that during

the examination he complained to her about "pain and swelling" in his left hand, and in

response, she looked at his hand and stated that it was "more than likely . . . just bruised."

Id. Plaintiff was thereafter returned to his cell. Id.

       As an initial matter, several courts have found that a fractured metacarpal, by itself, is

not sufficiently serious to constitute a serious medical condition for purposes of an Eighth

Amendment claim. See, e.g., Ocasio v. Deluke, No. 08-CV-0051 (DRH/GLS), 2010 WL

6001595, at *13 (N.D.N.Y. Sept. 3, 2010) (finding that plaintiff's allegations of "a fractured

metacarpal" were "insufficient to establish the objective prong of the Eighth Amendment

analysis"), report and recommendation adopted by 2011 WL 864898 (N.D.N.Y. Mar. 8, 2011);

Osacio v. Greene, No. 08-CV-0018, 2009 WL 3698382, at *4 (N.D.N.Y. Nov. 2, 2009)

(McAvoy, J.) ("Plaintiff's deliberate indifference claim fails because a fractured metacarpal

does not rise to the level of a serious medical condition."); Ruiz v. Homerighouse, No.

01-CV-266, 2003 WL 21382896, at *3 (W.D.N.Y. Feb. 13, 2003) (same); Bonner v. New York

City Police Dep't, No. 99-CV-3207, 2000 WL 1171150, at *4 (S.D.N.Y. Aug.17, 2000) (claim

that plaintiff suffered from swollen hand and finger that would not bend properly did not

constitute serious medical condition).

       In addition, the amended complaint is devoid of any non-conclusory allegations which

plausibly suggest that, at the time plaintiff was examined by defendant Jane Doe #1, he was

in extreme pain. Rather, plaintiff's allegations of "pain and swelling" in his hand are entirely

generic. Thus, the amended complaint fails to plausibly suggest that plaintiff was suffering

from a sufficiently serious condition when defendant Jane Doe #1 examined him.

                                                  9
       Furthermore, even construing the amended complaint with the utmost liberality,

plaintiff waited no more than eight hours from when he was examined by defendant Jane Doe

#1 to receive further treatment. The amended complaint lacks any allegations which

plausibly suggest that plaintiff's condition, which was not life threatening or fast degenerating,

worsened during this time. Thus, the allegations in the amended complaint also fail to

plausibly suggest that any delay in treatment caused by defendant Jane Doe #1's

determination that plaintiff's hand was "more than likely . . . just bruised" resulted in plaintiff

suffering "sufficiently serious" harm. Compare Hill v. Curcione, 657 F3d. 116, 122 (2d Cir.

2011) (delay "sufficiently serious" if it could have resulted in "death, degeneration or extreme

pain"), with Chatin v. Artuz, 28 Fed. App'x 9, 10-11 (2d Cir. 2001) (summary order) (two day

delay in X-raying injured ankle failed to satisfy objective element); Poindexter v. Davis, No.

11-CV-2928, 2012 WL 5465465 at *5 (S.D.N.Y. Nov. 9, 2012) (six-hour delay in treating hand

fracture did not satisfy objective element); Johnson v. City of New York, No. 12-CV-8265,

2014 WL 5393181, at *6 (S.D.N.Y. Oct. 21, 2014) (finding that the risk of harm was not

sufficiently serious because plaintiff could not show that a four and one-half hour delay in

examining his broken ankle exacerbated the condition).

       Even assuming plaintiff's condition at the time he was examined by defendant Jane

Doe #1 could be considered sufficiently serious, the amended complaint lacks any allegations

which plausibly suggest that defendant Jane Doe #1 knew that plaintiff was suffering from a

serious injury (as opposed to a bruised hand), and nonetheless refused him medical

treatment. Indeed, as noted, plaintiff alleges only generically that he complained of "pain and

swelling" during his examination (which occurred within half an hour of the injury). He does

not allege that he requested and was denied any treatment by defendant Jane Doe #1. Nor

                                                 10
does plaintiff allege that defendant Jane Doe #1, in opining that his hand was likely bruised,

restricted him in any way from returning to the infirmary in the event his pain intensified or his

condition worsened.

       In other words, the amended complaint lacks any allegations which plausibly suggest

that defendant Jane Doe #1 acted with deliberate indifference to plaintiff's serious medical

needs. Moreover, defendant Jane Doe #1's misdiagnosis of plaintiff's injury as a bruise

cannot form the basis of an Eighth Amendment claim. See Beaman v. Unger, 838 F. Supp.

2d 108, 110 (W.D.N.Y. 2011) (holding that delay in treatment of wrist and finger fractures due

to "the two nurses and [the doctor] misdiagnos[ing] [the plaintiff's] injuries, and fail[ing] to

recognize the severity of those injuries . . . might conceivably show malpractice, but they do

not state an Eighth Amendment claim."); Harris v. Westchester Cnty. Med. Ctr., No. 08-CV-

1128, 2011 WL 2637429, at *3 (S.D.N.Y. July 6, 2011) ("Allegations of ... misdiagnosis do not

state a cause of action under the Eighth Amendment.") (quotation marks and citation

omitted); Williams v. Williams, No. 13-CV-3154, 2015 WL 568842, at *7 (S.D.N.Y. Feb. 11,

2015) ("The law is clear, however, that misdiagnosis and 'the decision not to treat based on

an erroneous view that the condition is benign or trivial' do not constitute deliberate

indifference to Plaintiff's serious medical needs." (quoting Harrison v. Barkley, 219 F.3d 132,

139 (2d Cir. 2000)).

       Accordingly, plaintiff's Eighth Amendment claim against defendant Jane Doe #1 is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state

a claim upon which relief may be granted.




                                                 11
                 3. John Doe #3

        Plaintiff alleges that, after he was evaluated by defendant Jane Doe #1, he requested

assistance from defendant John Doe #3 with obtaining further medical treatment, which

defendant John Doe #3 denied because plaintiff's condition was not an "emergency

situation." Am. Compl. at 4-5. Plaintiff further alleges that he notified defendant John Doe #3

that his hand was swollen to "approximately twice the normal size" and had been this way

since before plaintiff left the facility hospital. Id. at 4.3

        As noted, several courts have found that a fractured metacarpal, by itself, is not

sufficiently serious to constitute a serious medical condition for purposes of an Eighth

Amendment claim. See, e.g., Ocasio, 2010 WL 6001595, at *13; Osacio, 2009 WL 3698382,

at *4; Ruiz, 2003 WL 21382896, at *3. In addition, the amended complaint is devoid of any

non-conclusory allegations which plausibly suggest that, at the time plaintiff requested

medical treatment from defendant John Doe #3, he was in extreme pain. Indeed, plaintiff

does not allege that he complained to defendant John Doe #3 about experiencing any pain in

his hand. Thus, the amended complaint fails to plausibly suggest that, at the time defendant

John Doe #3 denied him access to further medical treatment, he was suffering from a

sufficiently serious condition.

        Furthermore, plaintiff was denied treatment for less than eight hours as a result of

defendant John Doe #3's determination that he was not entitled to emergency sick call. The


        3
           The amended complaint does not allege that defendant John Doe #3 was responsible for plaintiff's top
bunk assignment, let alone that defendant John Doe #3 assigned plaintiff to a top bunk despite knowing of his
hand injury. Furthermore, the allegations in the amended complaint plausibly suggest that only a doctor had the
authority to re-assign plaintiff to a bottom bunk based on his hand injury. See Am. Compl. at 5. Thus, to the
extent plaintiff has based his Eighth Amendment claim against defendant John Doe #3 on him assigning plaintiff
to a top bunk or refusing to re-assign plaintiff to a bottom bunk after learning of plaintiff's condition, the claim is
dismissed for lack of personal involvement.

                                                          12
amended complaint lacks any allegations which plausibly suggest that plaintiff's condition,

which was not life threatening or fast degenerating, worsened between the time defendant

John Doe #3 denied plaintiff's request and the time plaintiff received further treatment. Thus,

the allegations in the amended complaint also fail to plausibly suggest that any delay in

treatment caused "sufficiently serious" harm. See Chatin, 28 Fed. App'x at 10-11;

Poindexter, 2012 WL 5465465 at *5; Johnson, 2014 WL 5393181, at *6.

        Moreover, even assuming plaintiff's condition could be considered sufficiently serious,

the amended complaint is devoid of any allegations which plausibly suggest that defendant

John Doe #3's refusal to make arrangements for plaintiff to return to the facility hospital

shortly after he left the hospital was made as a form of punishment, or despite knowing that

the refusal was likely to present an excessive risk to plaintiff's health or safety. To the

contrary, the allegations in the amended complaint plausibly suggest that the decision was

made because defendant John Doe #3, who was aware that plaintiff had recently been

evaluated at the facility hospital, believed that plaintiff's condition was not an "emergency."

See, e.g., Herbert v. N.Y. City Dep't of Corr., No. 10-CV-8799, 2012 WL 3834660, at *4

(S.D.N.Y. Aug. 20, 2012) (dismissing medical indifference claim against corrections officers

even though these defendants delayed plaintiff's access to medical treatment by eight hours

because plaintiff received medical treatment on the same day and the pleading failed to

"allege facts to support an inference that either officer acted with a conscious disregard of

substantial harm to [plaintiff]").4


        4
             To the extent plaintiff has based his Eighth Amendment claim against defendant John Doe #3 on his
refusal to assist plaintiff with obtaining a single cell or bottom bunk assignment, the amended complaint does not
allege that plaintiff suffered any harm as a result of his top bunk assignment. Furthermore, as with plaintiff's
claim based on defendant John Doe #3's alleged refusal to help plaintiff obtain medical assistance, the amended
complaint is devoid of any non-conclusory allegations which plausibly suggest that defendant John Doe #3
refused to help plaintiff obtain a bottom bunk as a form of punishment, or despite knowing that the refusal was
likely to present an excessive risk to plaintiff's health or safety.

                                                       13
       Accordingly, plaintiff's Eighth Amendment claim against defendant John Doe #3 is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state

a claim upon which relief may be granted.

              4. Jane Doe #2

       Plaintiff's claim against defendant Jane Doe #2 appears to be based on her decision to

medically clear plaintiff for transport to a court proceeding in New Jersey in restraints and

shackles even though his left hand remained broken. As an initial matter, plaintiff fails to

explain how placing handcuffs around his wrists and shackles around his ankles created a

sufficiently serious condition with respect to his hand, i.e., "a condition of urgency, one that

may produce death, degeneration, or extreme pain[.]" Hathaway, 99 F.3d at 553. Indeed,

there are no allegations in the amended complaint which plausibly suggest that plaintiff's

condition (or pain) worsened in any respect as a result of the transport.

       Moreover, the amended complaint is devoid of any non-conclusory allegations which

plausibly suggest that defendant Jane Doe #2's decision to medically clear plaintiff for

transport in handcuffs and shackles was made despite knowing that transporting plaintiff in

this manner was likely to present an excessive risk to his health or safety.

       Thus, as alleged, plaintiff's claim against defendant Jane Doe #2 is based solely on his

disagreement with her medical judgment, which is not a basis for an Eighth Amendment

claim. See Chance, 143 F.3d at 703 ("It is well-established that mere disagreement over the

proper treatment does not create a constitutional claim."); Nelson v. Deming, 140 F. Supp. 3d

248, 262 (W.D.N.Y. 2015) (dismissing deliberate indifference claim because the "[p]laintiff's

disagreement with th[e] course of treatment does not amount to deliberate indifference by

[the] [d]efendants"); Williams v. Bailey, No. 9:09-CV-0643, 2010 WL 3881024, at *8 (N.D.N.Y.

                                                14
Sept. 3, 2010) (finding that physician's decision to medically clear the plaintiff for "mess hall

duty" even though "other prison officials, both at [the same facility as the physician] and

elsewhere, at various times have agreed that plaintiff could not meet the demands of mess

hall duty" did not, by itself, "constitute and establish the existence of a medical indifference

claim"), report and recommendation adopted by 2010 WL 3843723 (N.D.N.Y. Sept. 28,

2010); Sonds v. St. Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y.

2001) ("[D]isagreements over medications, diagnostic techniques (e.g., the need for X-rays),

forms of treatment, or the need for specialists or the timing of their intervention, are not

adequate grounds for a [§] 1983 claim. These issues implicate medical judgments and, at

worst, negligence amounting to medical malpractice, but not the Eighth Amendment.");

Espinal v. Coughlin, No. 98-CV-2579, 1999 WL 387435, at *5 (S.D.N.Y. June 14, 1999)

(finding, where plaintiff failed to allege that "he was unable to work in the mess hall or that he

suffered direct injury as a result of Dr. Chakavorty's clearance[,]" that the plaintiff's "allegation

that Chakavorty cleared plaintiff for work in the mess hall despite his complaints of chronic

pain does not amount to an Eighth Amendment violation").

       Accordingly, plaintiff's Eighth Amendment claim against defendant Jane Doe #2 is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state

a claim upon which relief may be granted.

III.   CONCLUSION

       In light of the foregoing, plaintiff's amended complaint is subject to dismissal in its

entirety. Generally, when a district court dismisses a pro se action sua sponte, the plaintiff

will be allowed to amend his action. See Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 796

(2d Cir. 1999). However, an opportunity to amend is not required where the plaintiff has

                                                 15
already been afforded the opportunity to amend. Abascal v. Hilton, No. 04-CV-1401, 2008

WL 268366, at *8 (N.D.N.Y. Jan. 13, 2008) (Kahn, J., adopting, on de novo review, Report-

Recommendation by Lowe, M.J.) ("Of course, granting a pro se plaintiff an opportunity to

amend is not required where the plaintiff has already been given a chance to amend his

pleading."), aff'd, 357 Fed. App'x 388 (2d Cir. 2009); accord, Shuler v. Brown, No. 07-CV-

0937, 2009 WL 790973, at *5 & n. 25 (N.D.N.Y. Mar. 23, 2009) (McAvoy, J., adopting Report-

Recommendation by Lowe, M.J.), Smith v. Fischer, No. 07-CV-1264, 2009 WL 632890, at *5

& n. 20 (N.D.N.Y. Mar. 9, 2009) (Hurd, J., adopting Report-Recommendation by Lowe, M.J.).5

        Moreover, an opportunity to amend is not required where the defects in the plaintiff's

claims are substantive rather than merely formal, such that any amendment would be futile.

As the Second Circuit has explained, "[w]here it appears that granting leave to amend is

unlikely to be productive, . . . it is not an abuse of discretion to deny leave to amend." Ruffolo

        5
            See also Foman v. Davis, 371 U.S. 178, 182 (1962) (explaining that denial of leave to amend was not
an abuse of discretion where movant has repeatedly failed to cure deficiencies in pleading); Coleman v.
brokersXpress, LLC, 375 Fed. App'x 136, 137 (2d Cir. 2010) ("Nor can we conclude that the district court abused
its discretion in denying Coleman leave to amend. The district court afforded Coleman one opportunity to amend
the complaint, and Coleman made no specific showing as to how he would cure the defects that persisted if
given a second opportunity to amend."); Dyson v. N.Y. Health Care, Inc., 353 Fed. App'x 502, 503-03 (2d Cir.
2009) ("[T]he district court did not abuse its discretion by dismissing Dyson's third amended complaint with
prejudice.... [T]he district court afforded Dyson three opportunities to file an amended complaint so as to comply
with Rule 8(a)(2), and, despite these, she did not plead any facts sufficient to show that she was plausibly
entitled to any relief."); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) ("We do not mean to imply that the
court has no power to dismiss a prolix complaint without leave to amend in extraordinary circumstances, such as
where leave to amend has previously been given and the successive pleadings remain prolix and unintelligible.");
Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 1972) (affirming dismissal of pro se plaintiff's amended complaint
without leave to amend, for failure to state a claim upon which relief can be granted, without engaging in analysis
of whether second amended complaint would be futile); Yang v. New York City Trans. Auth., No. 01-CV-3933,
2002 WL 31399119, at *2 (E.D.N.Y. Oct. 24, 2002) ("Yang's amended complaint fails to remedy this defect in his
pleadings. . . . His equal protection claim is dismissed."), aff'd, 71 Fed. App'x 90 (2d Cir. 2003); Payne v.
Malemathew, No. 09-CV-1634, 2011 WL 3043920, at *6 (S.D.N.Y. July 22, 2011) ("Plaintiff has repeatedly failed
to cure the defects in his claims despite having received detailed instructions and despite the bases of the
dismissals having been specified in advance, and he has not identified any additional facts he could advance
now that would address these defects. Accordingly, nothwithstanding Plaintiff's pro se status, leave to amend yet
again is denied."); Advanced Marine Tech. v. Burnham Sec., Inc., 16 F. Supp. 2d 375, 384 (S.D.N.Y. 1998)
("While that failure to plead special damages with respect to the other alleged representations in theory might be
cured by amendment, plaintiff already has amended once and has not sought leave to amend again.
Accordingly, the fraud claims will be dismissed except to the limited extend [sic] indicated.").

                                                       16
v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (citations omitted), accord, Brown v.

Peters, No. 6:95-CV-1641 (RSP/DS), 1997 WL 599355, at *1 (N.D.N.Y. Sept. 22, 1997)

("[T]he court need not grant leave to amend where it appears that amendment would prove to

be unproductive or futile.") (citation omitted); see also Foman, 371 U.S. at 182 (denial not

abuse of discretion where amendment would be futile); Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) ("The problem with Cuoco's causes of action is substantive; better pleading will

not cure it. Repleading would thus be futile. Such a futile request to replead should be

denied.") (citation omitted); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir.

1991) ("Of course, where a plaintiff is unable to allege any fact sufficient to support its claim,

a complaint should be dismissed with prejudice.") (citation omitted); Health-Chem Corp. v.

Baker, 915 F.2d 805, 810 (2d Cir. 1990) ("[W]here . . . there is no merit in the proposed

amendments, leave to amend should be denied").6 This rule applies even to pro se plaintiffs.

See, e.g., Cuoco, 222 F.3d at 103; Brown, 1997 WL 599355, at *1.

        Here, the Court finds that the defects in plaintiff's medical indifference claims are

substantive rather than merely formal, such that any amendment would be futile.7



        6
           The Court notes that two Second Circuit cases exist reciting the standard as being that the Court
should grant leave to amend "unless the court can rule out any possibility, however unlikely it might be, that an
amended complaint would succeed in stating a claim." Gomez, 171 F.3d at 796; Abbas v. Dixon, 480 F.3d 636,
639 (2d Cir. 2007). The problem with these cases is that their "rule out any possibility, however likely it might be"
standard is rooted in the "unless it appears beyond doubt" standard set forth in Conley v. Gibson, 355 U.S. 41,
45-46 (1957), which was "retire[d]" by the Supreme Court in Bell Atlantic Corporation v. Twombly, 550 U.S. 544
(2007). See Gomez, 171 F.3d at 796 (relying on Branum v. Clark, 927 F.2d 698, 705 [2d Cir. 1991], which relied
on Conley v. Gibson, 355 U.S. 41, 45-46 [1957]). Thus, this standard does not appear to be an accurate
recitation of the governing law.
        7
           By plaintiff's own allegations, he was examined by defendant Jane Doe #1 within half an hour of the
incident that resulted in his injured hand, and again less than eight hours later, during which time plaintiff
received ibuprofen, ice, and a bandage. Am. Compl. at 4-5. Two days after the incident, plaintiff received an x-
ray and a soft cast for a broken bone in his left hand, id. at 5, which is not a serious or life-threatening injury.
Under these circumstances, there are no new allegations plaintiff could assert that would be sufficient to state an
Eighth Amendment medical indifference claim against any of the named defendants.

                                                         17
Accordingly, this action is dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

         WHEREFORE, it is hereby

         ORDERED that the Clerk shall update the docket to add the following parties as

defendants: (1) Corrections Sergeant John Doe #1; (2) Corrections Officer John Doe #2; (3)

Corrections Officer John Doe #3; (4) Nurse Jane Doe #1; and (5) Medical Provider Jane Doe

#2; and it is further

         ORDERED that this action alleging federal claims under Section 1983 is DISMISSED

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to

state a claim upon which relief may be granted. The Clerk is directed to terminate all of the

defendants and close this case; and it is further

         ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated:         March 8, 2019
               Syracuse, NY
                                          ________________________________
                                          Hon. Glenn T. Suddaby
                                          Chief U.S. District Judge




                                               18
